               Case 2:20-cv-01174-RSM Document 8 Filed 08/03/20 Page 1 of 3



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6   Shelby Bryant                                            No. ________________
                  Plaintiff,
 7         v.                                             DECLARATION OF SHELBY BRYANT

 8   City of Seattle,
                    Defendant.
 9

10          I, Shelby Bryant, declare and state as follows:

11          1. The information contained in this declaration is true and correct to the best of my

12              knowledge, and I am of majority age and competent to testify about the matters set

13              forth herein.

14          2. I am a resident of Kent, Washington, and work as an administrator.

15          3. I have attended protests in Seattle almost every day since the end of May 2020.

16          4. I attended a protest in Seattle on July 25, 2020.

17          5. As I had attended protests in the city of Seattle throughout June and July, I was

18              aware of the potential for police violence at protests. So when I attended on July

19              25,2020, I wore not only my cloth facemask that has been a staple during the

20              pandemic, but also goggles that covered my eyes.

21          6. Although it was a hot summer day, I wore a long-sleeved shirt, a jean jacket and

22              long pants to protect my skin.

23
       Case 2:20-cv-01174-RSM Document 8 Filed 08/03/20 Page 2 of 3



 1   7. On the way to the protest, I stopped at a yard sale and, on a whim and because it

 2      was cheap, I purchased an ATV helmet for $2.

 3   8. At the time I bought it I did not really think I would need it.

 4   9. But, as it would turn out, later I had to put on the ATV helmet. This protection

 5      prevented me from sustaining serious injury when myself and a group of roughly

 6      300 protesters were hit with explosives by Seattle Police Department officers.

 7   10. The police chased the protesters – me included – down Broadway Street while

 8      throwing explosives into the crowd.

 9   11. I was hit once on the leg which made it hard to walk and left me with bruising.

10   12. I also experienced a blast of unidentifiable smoke to my face.

11   13. Even though I was protected from impact by my helmet, it failed to protect me from

12      inhaling the toxic gases and chemicals in the air because it was open in the grill.

13   14. The group I was protesting with was terrified because could not understand why the

14      police were targeting us with rubber bullets, grenades and gas when we were just

15      walking or standing still; it felt impossible to avoid these tactics because they were

16      used without provocation.

17   15. After that experience I felt the need to order more advanced protective gear before

18      going back out to protest and I ordered a gas mask, respirator, knee pads and more

19      face masks:

20

21

22

23
              Case 2:20-cv-01174-RSM Document 8 Filed 08/03/20 Page 3 of 3



 1         16. I did not go out to protest while I was awaiting the protective gear for fear of

 2             being harmed by the tactics of the Seattle Police Department, specifically their

 3             unmitigated use of CS spray and blast balls.

           17. In the three days I waited for my protective gear to arrive, I missed six events in
 4
               support of racial justice and police accountability in Seattle that I would have
 5
               attended if I had the extra gear I was awaiting.
 6
           18. I also would have been able to attend these events if the Seattle Police Department
 7
               were prevented from use of CS gas, projectile guns, and blast balls.
 8
           19. Despite the violence I experienced, I plan to return to protest to exercise my 1st
 9
               Amendment rights donning the additional protective gear I have purchased.
10         20. Based on my experience, I would say it is unsafe for anyone who is unable to get
11             protective gear, or anyone who has a physical disability, to protest because the

12             police violence is so unpredictable.

13                        Executed this 2ND day of August 2020 at Bothell, WA.

14         I declare under penalty of perjury under the laws of the United States and the State of

15   Washington that the foregoing is true and correct.

                                                 /s/ Shelby Bryant
16
                                                 Shelby Bryant
17

18

19

20

21

22

23
